Citation Nr: 0000322	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for the residuals of 
prostatitis.

4.  Entitlement to an increased rating for the service-
connected herniated nucleus pulposus, L4-5, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to September 
1992.  He is unrepresented in his appeal

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was scheduled for and notified of a September 
1999 personal hearing before a Member of the Board sitting at 
the RO; however, the veteran failed to report to that 
hearing.  

(The issue of an increased rating for the service-connected 
low back disorder will be addressed in the Remand portion of 
this document).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated right knee pain and any 
in-service disease or injury.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently has a left knee disability or the 
residuals of prostatitis.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of service connection for a right knee disorder, a 
left knee disorder, or residuals of prostatitis are plausible 
under the law.

CONCLUSION OF LAW

Well-grounded claims of service connection for right and left 
knee disabilities and the residuals of prostatitis have not 
been presented.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The report of a June 1988 enlistment examination included 
normal clinical evaluations of all major systems and was 
silent for any pertinent defects or diagnoses.  A careful 
review of the service medical records reveals numerous 
complaints pertaining to scrotal and testicular swelling.  In 
February 1991, the assessment was that of possible 
epididymitis.  A March 1991 chart extract included a similar 
diagnostic impression.  In April 1991, the veteran presented 
with complaints of scrotal pain.  Physical examination 
revealed that the prostate was small and normal.  The 
examining physician noted that, while the exact nature of the 
veteran's problem was unclear, the problem was not considered 
to be related to the kidneys or testicle, but possibly mild 
prostatitis.  A June 1991 treatment note included the 
observation that the veteran had been treated for possible 
prostatitis in April 1991, without improvement.  The current 
assessment was that of chronic right testicle pain.  A 
November 1991 chart extract noted the veteran's complaints of 
intermittent right testicle pain and a history of similar 
complaints and findings.  Physical examination revealed that 
the right testicle was diffusely tender.  The assessment was 
that of "[question] chronic prostatitis," although no 
evidence on testing.  

In July 1991, the veteran presented with complaints of right 
knee pain of three weeks duration, etiology unknown.  Range 
of motion of the right knee was considered normal.  There was 
tenderness over the lateral joint line on palpation, but no 
laxity.  The assessment was that of right knee pain, probably 
secondary to lateral collateral sprain.  An August 1991 chart 
entry noted the veteran's complaint of right knee pain after 
exercise.  The veteran reported that he was required to run 
three to four miles each day.  Following physical 
examination, the assessment was that of right lateral 
collateral ligament pain, most likely secondary to strain.  
X-ray studies were interpreted as showing a normal knee.  An 
August 1991 physical therapy consultation request noted a 
diagnosis of right lateral collateral ligament strain, grade 
1, and noted mild laxity to valgus, but not varus, strain.  A 
chart notation dated later that same month included the 
veteran's complaint that his knee felt like "rubber" after 
running more than four miles that day.  Physical examination 
revealed no effusion; ligaments stable and pain free to 
stress; no point tenderness; full range of motion and 
excellent strength.  The assessment was that of right knee 
pain, normal knee exam.  

The report of a July 1992 separation examination noted normal 
clinical evaluations of the genitourinary system and lower 
extremities.  The Report of Medical History portion of that 
examination included the examiner's notation that the veteran 
had persistent erectile dysfunction and chronic back pain.  

Service medical records were silent for any complaints or 
findings pertaining to the left knee.  

Post-service medical records include the reports of several 
VA examinations and private treatment records.  The report of 
an October 1992 VA examination noted the veteran's complaints 
pertaining to his back, but was silent for any complaints 
pertaining to knee pain or prostatitis.  The examiner noted 
that the lower extremities showed no orthopedic abnormalities 
and normal range of motion of the knees.  Rectal examination 
was negative.  The diagnoses included a low back disorder; 
failure to maintain erection, cause undetermined; and hearing 
defect, left ear.

The veteran submitted a claim of service connection for 
bilateral knee and urology "problems" in October 1994.  He 
presented to a March 1995 VA examination with complaints 
pertaining to his back and right knee.  He further reported 
that he had "some problems with impotence."  Physical 
examination of the right knee revealed slight effusion and 
full range of motion; the medial and collateral ligaments 
were noted to be slightly loose, but otherwise the joint was 
intact.  No significant pathology was demonstrated on x-ray 
study.  The diagnoses included right knee pain, with normal 
x-ray and impotence, by history.  

The report of an April 1997 VA examination included the 
veteran's report of erectile dysfunction and a diagnosis of 
history of erectile deficiency secondary to arterial 
insufficiency.  In a May 1997 rating action, the RO granted 
service connection and assigned a noncompensable evaluation 
for residuals of erectile deficiency secondary to arterial 
insufficiency and awarded special monthly compensation based 
on loss of use of a creative organ, effective from April 3, 
1996.  

Private treatment reports dated from 1994 to February 1996 
detail the veteran's complaints pertaining to impotence and 
testicular discomfort.  There are no comments pertaining to 
prostatitis or knee disorders.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court recently declined to review the case.  Epps v. West, 
118 S.Ct. 2348 (1998).  In addition, the Court recently 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the evidence must show that the veteran 
currently has a disability stemming from service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering the 
residuals of prostatitis and right and left knee disabilities 
which were incurred in service.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King), and 
the Board must look to other evidence of record to determine 
whether he has presented well-grounded claims of service 
connection. 

With regard to the claimed knee disabilities, service medical 
records include findings pertaining to right knee ligament 
strain; however, the report of the separation examination 
noted normal clinical evaluations of both knees.  In 
addition, the report of a VA examination conducted in October 
1992 (one month after separation from service) noted no 
orthopedic abnormalities pertaining to the lower extremities.  
While there was a diagnosis of right knee pain reported in 
connection with the March 1995 VA examination, there is no 
competent evidence relating that finding to service.  
Regarding the veteran's own assertions that his current right 
knee pain is related to service, the Board points out that, 
as a lay person, he is not competent to offer a medical 
opinion.  See Grottveit; Espiritu.  Absent competent medical 
evidence which relates the veteran's present right knee 
complaints to service, the Board concludes that the veteran 
has not met his burden of submitting a well-grounded claim of 
service connection for a right knee disability.  See Caluza; 
Savage.

As for the claimed left knee disorder, the Board notes that 
service medical records are silent for any complaints or 
findings pertaining to the left knee.  Post-service medical 
records are likewise negative for any left knee findings.  As 
there is no competent medical evidence that the veteran 
currently has a disability affecting the left knee, the first 
prong of Caluza is not satisfied.  It would follow that the 
third prong is not satisfied as well.  In addition, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer.  Therefore, since there is no 
evidence that the veteran currently has a left knee 
disability, his claim for service connection must fail.

The Board further finds that the claim of service connection 
for the residuals of prostatitis must also be denied as not 
well grounded.  Service medical records included numerous 
urological complaints and a "questionable" diagnosis of 
prostatitis; however, the report of the separation 
examination was negative for any pertinent defects.  In 
addition, there is no indication in the post-service medical 
records-both private treatment records and the reports of 
three VA examinations-that the veteran presently suffers 
prostatitis or the residuals thereof.  As noted hereinabove, 
medical evidence related the veteran's erectile dysfunction 
to arterial insufficiency and service connection for that 
condition was subsequently granted.  There was no indication 
within the record that that finding was a residual of 
prostatitis, as claimed by the veteran.  Statements from the 
veteran in this regard cannot suffice to well ground the 
claim.  See Grottveit; Espiritu.  As there is no competent 
medical evidence that the veteran is currently suffering 
prostatitis or the residuals thereof, the first prong of 
Caluza is not satisfied.  In addition, absent proof of a 
present disability, there can be no valid claim.  See 
Brammer.  Thus, the claim for service connection must fail.

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 38 
C.F.R. § 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).  See Morton.  

The Board has also considered the "benefit of the doubt" 
doctrine:  however, as the veteran's claims do not meet the 
threshold of being well grounded, a weighing of the merits of 
the claims is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board notes that under the circumstances of this 
case, the appellant's application is not incomplete, and VA 
has not been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claims "plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.

ORDER

As well-grounded claims have not been presented, service 
connection for right and left knee disabilities and 
prostatitis is denied.


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates.  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran was afforded VA examinations in March 1995 and 
April 1997; however, the Board finds those examinations 
inadequate for rating purposes.  Any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's low back are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare- ups.  See 
DeLuca.

Accordingly, in light of the veteran's complaints of pain, 
the examination ordered on remand should include medical 
determinations on whether the low back exhibits pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
See DeLuca.

The VA examiner who completed the April 1997 examination 
report included references to the veteran's complaints of 
pain, but there was no quantifiable explanation given as to 
how these symptoms affected the veteran, such as in terms of 
additional range-of-motion loss beyond that clinically found.  
DeLuca requires that this be done.  The Board also notes that 
the most recent VA examination included the veteran's 
complaints of radicular-type symptoms radiating down his left 
leg; however, from the examinations conducted to date, the 
extent of any neurological impairment related to the service-
connected back disorder is unclear.  

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected back disorder since 
1995.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2. The veteran should be afforded an 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his service-connected herniated nucleus 
pulposus, L4-5.  The examiner should 
review the claims folder, including a 
copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
to the veteran's service-connected low 
back disorder.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca.  
The examiner should specifically comment 
on the presence, and extent, if any, of 
the nerve impairment and should state 
whether the veteran suffers from 
intervertebral disc syndrome.  If 
intervertebral disc syndrome is 
diagnosed, the examiner should comment on 
whether that condition is pronounced or 
severe.

3.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, with consideration 
of all applicable rating criteria and 
DeLuca.  If the benefit sought on appeal 
remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals


 



